Citation Nr: 1434309	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-47 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.  He also served with the Michigan Air National Guard (hereafter "National Guard") from May 1981 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran's claim was pending before the Board, he submitted a new VA 21-22a appointing Vietnam Veterans of America as his representative effective in November 2011 thereby revoking his representation by the American Legion.  Consequently, the Vietnam Veterans of America is listed as his representative on the Title page of this decision.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his active service but not his National Guard service.

2.  The Veteran's current bilateral hearing loss is not related to acoustic trauma incurred during his active service.

3.  The Veteran's tinnitus is not related to acoustic trauma incurred during his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an August 2008 letter, prior to the initial AOJ decision on his claims.  

The duty to assist has also been met.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was afforded a VA examination on his claims in May 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

The Veteran claims his current bilateral hearing loss is due to exposure to excessive noise on active duty service while performing in his military occupational specialty (MOS), which required him to be on or near the flight line exposing him to the noise of aircraft engines.  The Veteran's MOS was vehicle repairman (i.e., mechanic).  The Veteran has stated that he spent most of his time in service in refueling vehicle maintenance.  The shop for this was at the start end of the runway adjacent to the run-up pads for pre-flight checks during which the aircrafts' engines would be running.  He has stated he was not provided with hearing protection.  He has stated that his hearing decline started when he was working in this position.  (See October 2008 statement.)  In addition, the Veteran has stated that he was exposed to the same type of noise during his National Guard service that he was during his active service; however, he wore hearing protection.  (See October 2008 statement, May 2009 VA examination report and June 2009 Notice of Disagreement.)

The RO conceded exposure to acoustic trauma during active service based upon the Veteran's MOS.  The Board agrees that the noise exposure described by the Veteran is consistent with his MOS and the circumstances of his service and, thus, concedes the Veteran had exposure to acoustic trauma during his active service.  As for his National Guard service, however, the Board finds that there was no exposure to acoustic trauma given the Veteran's consistent report that he was provided with hearing protection during such service and the lack of anything in the service records to demonstrate exposure to acoustic trauma (to include the Veteran's report at multiple medical examinations of no history of hearing loss).  

Although exposure to acoustic trauma is conceded with regard to the Veteran's active service, the evidence must still establish that his current hearing loss is related to such military acoustic trauma before service connection can be granted.  In the present case, the Board finds that the competent, credible and persuasive evidence is against finding that the Veteran's current bilateral hearing loss is related to the acoustic trauma he was exposed to during his active service. 

In support of his claim, the Veteran submitted the report of a July 2008 private audiological evaluation and a statement from the private physician who conducted the evaluation.  Audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
-
50
LEFT
25
30
30
-
40

Speech audiometry revealed speech recognition ability of 90 percent bilaterally.

In his July 2008 statement, the private physician stated that the case history was positive for long-standing hearing losses thought to be due to intense noise exposure associated with the Veteran's military service.  The Veteran reported that he served in the Air Force in refueling/maintenance of both turbo prop and jet aircraft.  This position routinely exposed him to intense aircraft engine noises.  Upon exiting the military, the Veteran noted having hearing loss in both ears.  The private physician stated that pure tone threshold testing revealed bilateral gently sloping sensorineural hearing loss of mild to moderate degree within the speech frequencies with high frequency losses reaching severe degree.  Speech test results were in good agreement with pure tone findings indicating a mild loss of sensitivity for conversational level speech accompanied by a mild reduction in speech clarity.  Based on the case history and testing findings, the private physician stated that it appears the Veteran has significant hearing losses in both ears of a type and pattern associated with intense noise exposure.  He opined that it is more likely than not that a significant portion of these hearing losses was due to intense noise exposure associated with military service.  These losses are in excess of that expected due to the aging process alone.  

In May 2009, the Veteran was afforded a VA examination.  At that time, he reported hearing loss was first noticed over 15 years ago.  He noted there had been a gradual deterioration in his hearing.  He reported military noise exposure in that his duty station was near a runway.  He also reported occupational noise exposure as a mechanic repairing fork lifts with hearing protection required and recreational noise exposure to shooting, grass mowing, yard work, etc., with hearing protection worn.  The examiner further noted that review of the service treatment records showed that enlistment and separation physicals detail normal hearing by audiometric assessment and the records are silent for treatment of hearing loss.  The Veteran was also in the National Guard from 1980 to 1996, but was not called into active duty.  He stated he was provided with noise protection during his tour with the National Guard.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
50
55
LEFT
30
35
30
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was sensorineural hearing loss, mild to moderately severe.

The examiner opined that the Veteran's hearing loss is not due to his military service.  The rationale provided was that the Veteran's service treatment records revealed normal hearing at discharge, with no significant change in hearing during his military service.  He noted problems with hearing did not start until 40 years after his military service ended.  During that time, the Veteran was engaged in potential work situations and recreational situations that could have exposed him to hazardous noise levels.

Initially, the Board finds that the current medical evidence (the July 2008 and May 2009 audiological evaluations) demonstrates that the Veteran has bilateral hearing loss consistent with 38 C.F.R. § 3.385 and, therefore, he has a current hearing disability subject to service connection for VA compensation purposes.

Service treatment records for the Veteran's period of active service from September 1963 to September 1967 are negative for complaints of, treatment for or a diagnosis of bilateral hearing loss.  On his entry examination in September 1963, pure tone thresholds, in decibels, were as follows:  (It is noted that the audiometric results are presumed to be in ASA units as the audiometric testing was conducted prior to October 31, 1967 when the military changed to ISO (ANSI) units.  Thus, the conversion to ISO (ANSI) is provided in the parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
0(5)
LEFT
5(20)
-5(5)
-5(5)
-5(5)
0(5)

On separation examination in August 1967, pure tone thresholds, in decibels, were as follows:  (It is noted that the audiometric results are presumed to be in ASA units as the audiometric testing was conducted prior to October 31, 1967 when the military changed to ISO (ANSI) units.  Thus, the conversion to ISO (ANSI) is provided in the parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
-5(5)
-5(0)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)

Based upon the evidence in the service treatment records, the Board finds that there was no showing of a chronic hearing impairment during the Veteran's active service.  

Furthermore, based upon available National Guard service treatment records from May 1980 to May 1996, there is no showing that the Veteran either complained of hearing loss or that he had any actual hearing loss for many years after service.    Examinations during that period were conducted in May 1980, November 1983, December 1987, May 1991 and May 1996.  Reports of Medical History are available for these examinations (except for November 1983).  These reports show that the Veteran did not report a history of hearing loss at any time during his National Guard service.  Furthermore, Annual Medical Certificates from May 1981 through August 1995 show the Veteran reported he did not have any medical problems or medical defect, disease or disability that would disqualify him for full military duty.  

On examination in May 1980 for entrance into the National Guard, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
0
LEFT
20
15
10
5
5

Under the Defects and Diagnoses section, the examining physician stated "modest bilateral hearing loss noted."  However, the PULHES profile shows a "1" was assigned for hearing.  Furthermore, since none of the pure tone thresholds are over 20, there is no hearing defect noted for VA purposes.  See Hensley v. Brown, 5 Vet. App. at 157.

On periodic examination in November 1983, pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
10
5
5

Under the Defects and Diagnoses section, the examining physician stated "bilateral hearing loss noted."  However, the PULHES profile shows a "1" was assigned for hearing.  Furthermore, since none of the pure tone thresholds are over 20, there is no hearing defect noted for VA purposes.  Id.

On periodic examination in December 1987, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
0
LEFT
20
20
10
5
0

No hearing loss was noted under the Defects and Diagnoses section.  The PULHES profile shows a "1" was assigned for hearing.  Furthermore, since none of the pure tone thresholds are over 20, there is no hearing defect noted for VA purposes.  Id.

On periodic examination in May 1991, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
15
15
15
10

No hearing loss was noted under the Defects and Diagnoses section.  The PULHES profile shows a "1" was assigned for hearing.  Furthermore, since none of the pure tone thresholds are over 20, there is no hearing defect noted for VA purposes.  Id.

On periodic examination in May 1996, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
25
LEFT
15
20
20
25
10

No hearing loss was noted under the Defects and Diagnoses section.  However, the PULHES profile for hearing was changed to "2."  In addition, since there are multiple pure tone thresholds above 20, this examination shows the onset of a hearing impairment; however, this examination is not sufficient to show a hearing disability pursuant to 38 C.F.R. § 3.385.  

Based on the foregoing audiometric test results during the Veteran's active and National Guard service, the Board finds that there is no showing of any impairment in hearing until May 1996, almost 30 years after the Veteran's separation from active service.  This evidence is in direct contradiction to the Veteran's statements that his hearing loss was present at the time of his discharge from active service.  Therefore, the Veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).   Moreover, the Board finds the Veteran's National Guard records to be highly probative and persuasive as they are contemporaneous reports of his health status, including his hearing.  Thus, the Board finds these records to be more probative than the Veteran's statements made with the present claim for service connection, which were made many years after his discharge from active service and in conjunction with seeking VA compensation.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, the absence of hearing loss in the service treatment records or of persistent symptoms of either disorder at separation, along with the first evidence of hearing loss being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, with regard to the weighing of the opposing medical opinions, the Board finds that the more probative and persuasive opinion is that given by the VA examiner because it is based upon a review of the entire evidence of record and not solely based upon the Veteran's report.  The Board acknowledges that it cannot find the private physician's medical opinion inadequate simply because he did not review the entire record; however, that is only so long as the history relied upon is accurate.  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

In the present case, the Veteran's report of an onset in service or a continuity since service of his hearing loss is directly contradicted by the evidence contained in his service treatment records for both his active service and National Guard service.  The service records demonstrate that there was no showing of impaired hearing until 1996.  This is consistent with the Veteran's report to the VA examiner that his hearing loss started over 15 years before (which would have placed the onset around 1994).  In contrast, the Veteran reported to the private physician that he noticed hearing loss at his discharge from military service.  The private physician's reliance on this statement is detrimental to the probative value of his opinion because the Veteran's statement of onset and continuity since discharge is not credible in light of the subsequent National Guard examinations, which the private physician clearly did not review.  Thus, the private medical opinion is not based on an accurate factual premise, and, therefore, it is of little probative value.  Kowalski, 19 Vet. App. at 179.

It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the VA examiner's medical opinion is clearly based upon a review of the entire record and appears to be factually accurate, the Board finds that it is highly probative and persuasive as to the issue of whether there is a nexus between the Veteran's current hearing loss and his active service whereas the private medical opinion has little to no probative value as it was not based upon a review of all the evidence and is based upon an inaccurate history as reported by the Veteran.  Thus, the Board finds that the probative value of the VA examiner's medical opinion outweighs that of the private medical opinion.

Finally, as to his National Guard service, the Board finds that there is no nexus between the Veteran's current bilateral hearing loss and any period of duty during his National Guard service because there is no showing that he incurred acoustic trauma during such service as he has consistently reported that he wore hearing protection.  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current bilateral hearing loss is related to acoustic trauma incurred during active service.  Furthermore, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss is related to his National Guard service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for bilateral hearing loss is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran claims his current tinnitus is due to exposure to excessive noise in service while performing in his military occupational specialty (MOS), which required him to be on or near the flight line exposing him to the noise of aircraft engines.  As previously discussed, the Board found that the Veteran was exposed to acoustic trauma during his period of active service but not during his National Guard service.  Although exposure to acoustic trauma is conceded with regard to the Veteran's active service, the evidence must still establish that his current tinnitus is related to such military acoustic trauma before service connection can be granted.  In the present case, the Board finds that the competent, credible and persuasive evidence is against finding that the Veteran's current tinnitus is related to the acoustic trauma he was exposed to during his active service.

In support of his claim, the Veteran submitted the report of a July 2008 private audiological evaluation and a statement from the private physician who conducted the evaluation.  In his statement, the private physician stated that the case history was positive for long-standing tinnitus thought to be due to intense noise exposure associated with the Veteran's military service.  The Veteran reported that he served in the Air Force in refueling/maintenance of both turbo prop and jet aircraft.  This position routinely exposed him to intense aircraft engine noises.  Upon exiting the military, the Veteran noted having tinnitus in both ears.  Based on the case history and testing findings, the private physician stated that it appears the Veteran has significant tinnitus in both ears of a type and pattern associated with intense noise exposure.  He opined that it is more likely than not that a significant portion of these hearing losses was due to intense noise exposure associated with military service.  These losses are in excess of that expected due to the aging process alone.  

In May 2009, the Veteran was afforded a VA examination.  At that time, he reported that tinnitus "just showed up" six to seven years before.  He reported military noise exposure in that his duty station was near a runway.  He also reported occupational noise exposure as a mechanic repairing fork lifts with hearing protection required and recreational noise exposure to shooting, grass mowing, yard work, etc., with hearing protection worn.  The examiner further noted that review of the service treatment records showed that the records are silent for treatment of tinnitus.  The Veteran was also in the National Guard from 1980 to 1996, but was not called into active duty.  He stated he was provided with noise protection during his tour with the National Guard.  The examiner assessed the Veteran to have bilateral tinnitus and opined that it was not due to his military service.  The examiner's rationale for this opinion was that there was no evidence of complaint found in the service treatment records and the Veteran stated his tinnitus did not occur until "6 or 7" years ago, which is removed from the reported cause of tinnitus by 50 years.  The examiner stated it is unlikely that the causal event is 50 years prior without any symptoms between.  The Veteran was also exposed to significant post-service noise which may have led to the start of his tinnitus.  Finally, the examiner opined that the Veteran's tinnitus is more likely due to normal aging of the hearing mechanism.

Initially, the Board finds that the record (the July 2008 and May 2009 audiological evaluations) demonstrates that the Veteran has a current diagnosis of tinnitus and, therefore, he has a current disability subject to service connection for VA compensation purposes.

Service treatment records are silent for any complaints of or treatment for tinnitus. On examination for discharge from active service in August 1967, no abnormality of the ears was noted.  Furthermore, on examinations taken in relation to the Veteran's National Guard service conducted in May 1980, November 1983, December 1987, May 1991 and May 1996, the Veteran failed to report a history of ear problems, to include tinnitus, and examination was negative for findings of any ear abnormalities to include tinnitus.

Based on the foregoing, the Board finds that there is no evidence of tinnitus until many years after the Veteran's military service, both active and National Guard.  The first medical evidence of tinnitus is the July 2008 private physician's statement, which is approximately 41 years after the Veteran's discharge from active service and 12 years after his discharge from the National Guard.  Although the Veteran reported to the private physician that he noticed tinnitus upon discharge from military service, the service treatment records from both his active and National Guard service are in direct contradiction to such report.  Therefore, the Veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway, 13 Vet. App. at 66-67.  Moreover, the Board finds the Veteran's National Guard records to be highly probative and persuasive as they are contemporaneous reports of his health status, including whether he had tinnitus.  Thus, the Board finds these records to be more probative than the Veteran's statements made with the present claim for service connection, which were made many years after his discharge and in conjunction with seeking VA compensation.  See Caluza, 7 Vet. App. at 511.  Moreover, the absence of tinnitus in the service treatment records or of persistent symptoms of either disorder at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey, 12 Vet. App. at 74.

In addition, with regard to the weighing of the opposing medical opinions, the Board finds that the more probative and persuasive opinion is that given by the VA examiner because it is based upon a review of the entire evidence of record and not solely based upon the Veteran's report.  The Board acknowledges that it cannot find the private physician's medical opinion inadequate simply because he did not review the entire record; however, that is only so long as the history relied upon is accurate.  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski, 19 Vet. App. at 179.  

In the present case, the Veteran's report of an onset in service or a continuity since service of his tinnitus is directly contradicted by the evidence contained in his service treatment records for both his active and National Guard service.  The August 1967 examination for separation from active service and the National Guard records from 1980 to 1996 demonstrate that there were no complaints or findings of tinnitus.  This is consistent with the Veteran's report to the VA examiner that his tinnitus started only six to seven years before (i.e., in 2002 or 2003).  In contrast, the Veteran reported to the private physician that he noticed tinnitus at his discharge from military service.  The private physician's reliance on this statement is detrimental to its probative value because the Veteran's statement of onset and continuity since discharge is not credible in light of the service treatment records, which the private physician clearly did not review.  Thus, the private medical opinion is not based on an accurate factual premise, and, therefore, it is of little probative value.  Id.

As the VA examiner's medical opinion is clearly based upon a review of the entire record and appears to be factually accurate, the Board finds that it is highly probative and persuasive as to the issue of whether there is a nexus between the Veteran's current tinnitus and his military service whereas the private medical opinion has little to no probative value as it was not based upon a review of all the evidence and is based upon an inaccurate history as reported by the Veteran.  Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board finds that the probative value of the VA examiner's medical opinion outweighs that of the private medical opinion.

Finally, as to his National Guard service, the Board finds that there is no nexus between the Veteran's current tinnitus and any period of duty during his National Guard service because there is no showing that he incurred acoustic trauma during such service as he has consistently reported that he wore hearing protection and the evidence fails to demonstrate the onset of tinnitus until 12 years after his separation from the National Guard.  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current tinnitus is related to the acoustic trauma he incurred during his active service.  Furthermore, the Board finds that the preponderance of the evidence is against finding that the Veteran's tinnitus is related to his National Guard service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for tinnitus is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


